Citation Nr: 1129837	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  97-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1980, and from December 1990 to June 1991.  She also had service in the reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 1996 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which found that new and material evidence had not been received, and denied the Veteran's request to reopen the previously denied claim for service connection for a psychiatric condition.

In an April 2004 decision, the Board found that new and material evidence had been received, and granted reopening of a claim for service connection for a psychiatric disorder.  The Board then remanded the reopened claim for the development of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional information is necessary prior to deciding the claim. 

Service treatment records reveal no indication of treatment for a psychiatric disorder during service.  However, the Veteran contends that she was, in fact, referred to a psychiatrist in January 1991 or February 1991 in Nuremberg Germany.  Attempts to obtain records of psychiatric treatment have not been successful.  In February 1991, the Veteran received treatment for severe abdominal cramps, diarrhea, vomiting, weakness, and dizziness which she believed was the result of food poisoning.  During the course of the Veteran's hospitalization for such complaints, the examiner indicated that the Veteran was dry heaving without blood and was very emotionally distraught.  Clinicians entered an impression of gastroenteritis.  On a March 1991 Report of Medical History, however, the Veteran denied experiencing depression, excessive worry, or nervous trouble of any sort, although she did provide affirmative answers to other unrelated conditions.  On medical examination in March 1991, no psychiatric abnormality was noted.

Two years following service, in December 1993, the Veteran sought VA treatment for depression.  She indicated that she felt depressed and had frequent crying spells and difficulty sleeping.  She stated that she had undergone prior treatment for depression.  The clinician's impression was depressive disorder not otherwise specified versus major depression.  The clinician prescribed medication for depression.  About a week later she filed a claim for service connection for depression, which she reported began in January 1991.  

In VA treatment in January 1994, the Veteran reported that during active duty in 1990 and 1991 she was sent to Germany.  She stated that during her service in Germany she felt anxious and depressed, and that she became worse when she returned from Germany.  She indicated the she had nightmares, sadness, and a lack of interest in daily living activities.  The treating clinician observed that the Veteran was tearful.  In February 1994, a clinician provided an impression of major depression.  In May 1994, the Veteran reported that during her service in Germany she began treatment with a psychiatrist due to episodes of depression or low mood.

In treatment in June 1994, the Veteran reported that in 1990 she was mobilized to serve in Saudi Arabia, but instead was assigned to different units in Germany, waiting to be transferred to Saudi Arabia.  She stated that in Germany she was moved around frequently, did not know anyone, and for a while did not receive her pay.  She indicated that she began to feel sad, unhappy, and nervous.  She related that her unease worsened over time, and she had crying spells and sleep disturbance, and felt apprehensive, lonely, and rejected.  She stated that after several months she was sent back to the United States, where she continued to feel depressed.  Similar contentions were mentioned during subsequent treatment.  

In an August 1996 statement, the Veteran reported that she developed severe depression during her service in Germany, and that she received medical treatment while she was there.  In a December 1996 statement, the Veteran indicated that in about February 1991, her feelings of depression affected her behavior, and her commanding officer ordered her to be evaluated by a service psychiatrist.  She reported that the evaluating psychiatrist diagnosed depression, and prescribed medication and follow-up visits.  She stated that she had two follow-up visits at a service mental health clinic.

In September 2001, a private physician provided a statement opining that "the root cause of this patient's illness during these past years is directly related to the overwhelming stress encountered during her tour of active duty in the military back in 1991."  However, no rationale or examination findings were provided.

In an August 2002 statement, the Veteran again described being shifted around between locations during service in Germany, becoming sad, depressed, and emotionally ill, and being referred to a service mental health clinic in Nuremberg, Germany.  She again reported continuing to feel depressed after returning to the United States.  She indicated that she sought help from family members, and eventually sought VA mental health treatment.

In July 2006, a VA psychiatrist reviewed the Veteran's claims file and examined the Veteran.  The Veteran reported that her depression, with crying bouts, mood shifts, and irritability, began during her period of active duty in 1990.  The examiner noted that the Veteran had a depressed mood and that she cried when talking about her military tour.  The examiner concluded that the Veteran has depressive disorder.  The examiner expressed the opinion that the Veteran's psychiatric condition was not caused by or a result of her 1990 to 1991 period of active duty.  The examiner noted that the service treatment records did not show psychiatric complaints or findings, and that the Veteran sought psychiatric care in 1993, two years after the period of active duty.  However, the examiner did not mention the statement during her treatment for gastroenteritis that she was "very emotionally distraught."

In this case, the Veteran has consistently reported her contentions of in-service treatment and symptoms to treatment providers since 1994.  However, her denial of depression, excessive worry, or nervous trouble of any sort on her March 1991 Report of Medical History, which would have been only a month or two after her alleged visit with the psychiatrist, tends to undermine her contentions.  

There is a favorable private medical opinion that contains no rationale and no examination findings to support it, and an opinion against the claim from a VA examiner who did not consider a service treatment record indicating the Veteran was "very emotionally distraught" while she was being treated for gastroenteritis.  

In light of the above, the Board finds that another VA examination and opinion is necessary to determine whether the Veteran's current psychiatric disorder is related to her military service.  Accordingly, an examination should be scheduled on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to determine the current nature of the Veteran's psychiatric disorder and to obtain an opinion as to whether such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide the diagnoses for any psychiatric disorders identified.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder arose during service or is otherwise related to service.  In providing the opinion, the examiner should discuss the notation in the service treatment records in February 1991 that the Veteran was "very emotionally distraught" during treatment for gastroenteritis, her denial of any psychiatric symptoms on the March 1991 Report of Medical History and normal examination in the accompanying examination, and her treatment for psychiatric complaints beginning only a few years after discharge from service.  The reasoning for the opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


